Citation Nr: 0904871	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-00 108A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed as umbilical 
hernia, as a result of a June 2001 colonoscopy at a VA 
medical facility. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2003 rating decision in which the RO, inter 
alia, denied compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an umbilical hernia 
resulting from a colonoscopy performed at a VA medical 
facility in June 2001.  The Veteran filed a notice of 
disagreement (NOD) in November 2003 and the RO issued a 
statement of the case (SOC) in January 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

In September 2005 and June 2008, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  

In connection with the most recent remand, after 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in the October 2008 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence indicating that the 
Veteran has additional disability for which the proximate 
cause was the VA's June 2001 colonoscopy.




CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed as an umbilical 
hernia, as a result of a June 2001 colonoscopy at a VA 
medical facility, are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, January 2004 and October 2005 post-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. 
§ 1151, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The October 2005 letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with  
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In addition, a December 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice and opportunity 
for the Veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA in-patient and outpatient treatment records from 
December 1999 to December 2005, in particular, those records 
concerning the June 2001 colonoscopy and the October 2001 
umbilical hernia repair; and the report of a September 2003 
VA examination and the report of a September 2008 VA medical 
opinion.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

The Veteran filed his claim for section 1151 compensation 
benefits in August 2001.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

During the pendency of this claim, the regulation 
implementing the provisions of 
38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 
38 C.F.R. § 3.358.  However, VA subsequently promulgated 38 
C.F.R. § 3.361 to implement the provisions of the revised 
statute; this regulation, also applicable to claims for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed 
on or after October 1, 1997, is effective as of September 2, 
2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its 
October 2008 SSOC, the RO applied the provisions of 
38 C.F.R. § 3.361.

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped. VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. 
§ 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA 
(i) failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) 
furnished the hospital care, medical or surgical treatment, 
or examination without a veteran's or, in appropriate cases, 
his representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, must be denied.

A June 19, 2001 VA operative report reflects that while 
undergoing a colonoscopy, the Veteran became extremely 
uncomfortable and the procedure was aborted.  A post-op 
nursing assessment notes that the Veteran complained of pain 
in the periumbilical area.  A June 21, 2001 VA physician note 
indicates the Veteran was referred back to general surgery 
for complaint of tenderness at the umbilical area.  A 
September 7, 2001 VA pre-operative note reflects that 
elective surgical repair of the Veteran's umbilical hernia 
was recommended.  An October 5, 2001 VA operative report 
indicates that the Veteran underwent this surgery without any 
complications.  

VA treatment records prior to the June 2001 colonoscopy 
reflect no complaint, diagnosis, or treatment for an 
umbilical hernia.  VA treatment records after the October 
2001 surgical repair of the umbilical hernia do not reflect 
any complaint, diagnosis, or treatment for residuals of the 
surgery or any recurrence of the umbilical hernia.

The report of a September 2003 VA examination reflects that 
the Veteran did not have an umbilical hernia and that his 
rectus muscles and fascia of the abdominal wall were strong.  
There was no soreness in the umbilical area or in the 3-inch 
transverse scar.  The scar was normal with no tenderness or 
keloid formation.  The examiner opined that it was more 
likely than not that the Veteran had the umbilical hernia 
prior to the colonoscopy and that it was discovered as a 
result of the colonoscopy.  The examiner did not believe the 
colonoscopy caused the hernia.  

In September 2008, a VA examiner reviewed the claims file and 
opined that the Veteran's umbilical hernia was not caused by 
the colonoscopy.  The examiner reasoned that while the risks 
of colonoscopy include hemorrhage and perforation, there was 
no indication that this occurred during the procedure.  
Furthermore, the examiner noted that there was no evidence of 
postoperative residuals following the October 2001 surgical 
repair of the umbilical hernia.  And finally, the examiner 
opined that there was no evidence that the umbilical hernia 
was caused by a VA physician failing to exercise the degree 
of care that would have been expected of a reasonable 
healthcare provider.  

The Veteran contends that his umbilical hernia was caused by 
the June 2001 colonoscopy.   Initially, the Board notes that 
the medical evidence does not clearly reflect that the 
Veteran currently has the claimed additional disability, as 
the medical evidence subsequent to the October 2001 hernia 
repair does not reflect any finding or diagnosis of umbilical 
hernia, and the September 2003 VA examiner explicitly found 
that no hernia was then present.  The Board notes, however, 
that an appellant can meet the current disability requirement 
if he has the disability when he files a claim, even though 
the disability resolves prior to adjudication of the claim.  
See McClain v. Nicholson, 21 Vet. App.319,321 (2007).  In 
this case, given the medical evidence indicating that the 
Veteran had an umbilical  hernia at the time he filed his 
August 2001 claim for benefits, and more recent findings of a 
post-operative scar, it appears that the additional 
disability requirement under section 1151 has been met.  

That notwithstanding, the record does not support a finding 
that the June 2001 colonoscopy was the proximate cause of the 
umbilical hernia and subsequent post-operative scar.  In 
fact, in the only medical opinions on this point, the 
September 2003 and September 2008 VA examiners both opined 
that the umbilical hernia was not caused by the June 2001 
colonoscopy.  The Board notes that the September 2003 VA 
examiner's conclusion was based on an examination of the 
Veteran and the pertinent medical evidence and that the 
September 2008 VA examiner's conclusion was based on a review 
of the entire claims file.  As such,  the Board considers 
these opinions to be of great probative value in this appeal.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Significantly, neither the Veteran 
nor his representative has presented, identified, or alluded 
to the existence of any medical evidence or opinion that 
contradicts these medical opinions, and, in fact, supports 
the claim.

As proximate cause is not medically shown, the Board need not 
address the remaining section 1151 criteria-specifically, 
whether there is evidence of any carelessness, negligence, 
lack of proper skill, error in judgment or fault on the part 
of VA, or the occurrence of any event that was not reasonably 
foreseeable.  [Parenthetically, the Board notes that 
September 2008 VA examiner opined that there was no evidence 
of any such fault on the part of the VA.].  

In reviewing this claim, the Board has considered written 
argument advanced by the Veteran, and by his representative, 
on his behalf.  However, as indicated above, this claim turns 
on the medical matters of whether there exists a  medical 
relationship between the Veteran's additional disability and 
VA medical or surgical treatment, and, if so, the nature of 
such a relationship; these are matters within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as an umbilical hernia, as a result of a June 2001 
colonoscopy at a VA medical facility, are not met, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability claimed as an umbilical 
hernia, as a result of a June 2001 colonoscopy  at a VA 
medical facility, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


